Order entered December 10, 2015




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-15-01125-CR

                            COLLIN ROBERT ZACNY, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 366th Judicial District Court
                                   Collin County, Texas
                           Trial Court Cause No. 366-80408-15

                                            ORDER
       The Court DENIES appellant’s December 7, 2015 motion to order the court reporter to
transcribe the audio and video exhibits admitted into evidence.
       We ORDER court reporter Denise Carrillo to file, within TEN DAYS of the date of this
order, copies of the audio and video exhibits and a copy of the reporter’s record with the Collin
County District Clerk. See TEX. R. APP. P. 34.6(h).
       We ORDER the Collin County District Clerk to file the clerk’s record within TEN
DAYS of the date of this order.
       We DIRECT the Clerk to send copies of this order to the Collin County District Clerk’s
Office; Denise Carrillo, Deputy Official Court Reporter; and to counsel for all parties.


                                                       /s/   LANA MYERS
                                                             JUSTICE